Title: To James Madison from the Right Reverend James Madison, 12 February 1804
From: Madison, James (Reverend)
To: Madison, James



Dear Sir
Feb. 12th. 1804 Wmsburg.
I am much obliged to you for the Map, which you were so good as to procure, & forward. It is, probably, the best Authority for the Delineation of the Potommac, from Washington, & will be followed.
I thank you also for communicating Mr Moores determination of the Long. of the federal City. If it can be relied upon, & I suppose it may, from his Character, it proves no inconsiderable Error in the Geographers who have preceeded. I wish Mr Moore could favour me with the observations, from which his Result is drawn.
Any Communications within three or four Weeks from you, will be very acceptable. Perhaps Mr. Jefferson may possess some useful Materials; but knowing the perpetual Occupation which his Office must give him, I cannot add to his Burthen.
I have found, simple as the Business may appear, that he who engages, honestly, to make a Map of Virga. prepares for himself a Herculean Task. I flatter myself however, that my Map will be found useful. It is to be engraved by Bossier, a Swiss Artist, who was recommended to the Pr. by Genl. Kosciusko.
Be so good as to let me know the Charge of Mr Fenwick, when you favour me with another Communication, & believe me to be, Dr Sir Yrs most sincerely & Affy.
J Madison
 

   
   RC (NHi: Gallatin Papers).



   
   See the Right Reverend James Madison to JM, 1803.



   
   Bishop Madison may have referred to Virginia engineer Thomas Moore, who later made a study of the country between the Ohio and Potomac Rivers for the directors of the Potomac Company (Corra Bacon-Foster, “Early Chapters in the Development of the Potomac Route to the West,” Records of the Columbia Historical Society 15 [1912]: 221, 286–95).



   
   Bishop Madison’s Map of Virginia Formed from Actual Surveys … (Richmond, 1807), engraved by Frederick Bossier, was considered authoritative for the next twenty years (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:398 n. 5).


